Citation Nr: 1504420	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  05-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome (IBS) with recurrent colon polyps, currently rated as 40 percent disabling.

2.  Entitlement to service connection for digestive disability (other than IBS), claimed as peptic ulcer disease.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for hemorrhoids, direct and secondary to IBS with colon polyps.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to November 1978. 

As to issues 1 and 2, this case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in June 2008 before a Veterans Law Judge (VLJ) of the Board.  The case was remanded by the Board in October 2008.  A September 2011 Board decision denied the claim for an increased rating for IBS with recurrent colon polyps.  That decision also reopened and remanded the claim of service connection for a digestive disability, claimed as peptic ulcer disease. 

With regard to the claim for an increased rating for IBS with recurrent colon polyps, the Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By Order dated August 2012, the Court vacated the Board's September 2011 denial and remanded this matter to the Board for compliance with the instructions included in an August 2012 Joint Motion for Remand (JMR). 

In a March 2013 decision, the Board remanded the issues of an increased rating for IBS with recurrent colon polyps and service connection for digestive disability (other than IBS), claimed as peptic ulcer disease, to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also referred the issue of service connection for hemorrhoids, which had been raised by the record but was not on appeal, to the AOJ for appropriate action.  

In March 2014, the AOJ increased the rating for IBS from 30 to 40 percent.  As the 40 percent rating is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO also continued to deny service connection for digestive disability (other than IBS), claimed as peptic ulcer disease.  The Veteran has continued his appeal as to both of these issues, and they have since been returned to the Board.  

Issues 3 and 4 are before the Board on appeal from a July 2013 rating decision.  

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran testified before a VLJ of the Board at a June 2008 Travel Board hearing regarding issues 1 and 2.  The VLJ is no longer employed by the Board.  As VA laws and regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was given the option to request another hearing.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  In a December 2014 communication, the Veteran indicated that he wanted to appear at another hearing, this time a videoconference hearing.  As the RO schedules videoconference hearings, remand of this matter for the requested hearing is warranted.

As to issues 3 and 4, in his September 2014 VA form 9 substantive appeal, the Veteran checked off the box indicating that he wants a BVA hearing at a local VA office (RO).  Such a hearing has not yet been scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing  at the earliest available opportunity, and notify the Veteran and his attorney-representative of the date and time of the hearing, in accordance with applicable procedures.  Only one hearing is to be scheduled to cover all four issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

